Citation Nr: 1453472	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $31,435.00.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1972.  He died in June 2005.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant was in receipt of VA death pension benefits.  Even when basic entitlement to nonservice-connected pension is granted, payments of pension benefits are subject to income limitation requirements.  See 38 C.F.R. §§ 3.3(b), 3.23 (2014).  In this case, VA has determined that the Appellant was overpaid for a certain time period because they determined her income for this same period exceeded the maximum annual pension rating (MAPR) for those years.  The Appellant contends that paying back this overpayment would cause her hardship.  In evaluating whether a waiver of overpayment is warranted, the Appellant's current expenses and income must be considered.  

The Appellant wrote in a March 2010 statement that she would be able to receive a "Social Security widow's pension" when she turned 60, which would have occurred in March 2012.  The most recent financial status report of record was submitted in June 2011.  Therefore, it appears that the Appellant's financial circumstances may have changed since the most recent evidence of record.  Accordingly, she should be given an opportunity to submit an updated Financial Status Report (VA Form 5655) before her waiver request is further reviewed.    

Accordingly, the case is REMANDED for the following action:

1.  Request an updated VA Form 5655, Financial Status Report, from the Appellant.  She should be provided an appropriate amount of time to submit this evidence.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted in full, issue the Appellant a supplemental statement of the case and provide her an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



